 HACKNEY CORPORATION197Hackney Corporation and National Union of LongHaul Truckers of America,PetitionerCase 10-RC-10493May 27, 1976DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn December 10, 1975, the Acting Regional Di-rector for Region 10 issued a Decision and Directionof Election in the above-entitled proceeding in whichhe found the Petitioner's requested unit of theEmployer's long haul truckdrivers may appropriatelybe severed from an established unit of productionand maintenance employees currently represented bythe Intervenor,United Steelworkers of America,AFL-CIO Thereafter, in accordance with the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, the Employer and the Interve-nor filed timely requests for review of the Acting Re-gional Director's decisionBy telegraphic order dated January 13, 1976, theNational Labor Relations Board granted the requestsfor review and postponed the election pending deci-sion on reviewPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findingsThe Acting Regional Director, applying criteria setforth inKalamazoo Paper Box Corporation,136NLRB 134 (1962), as indicated, found theEmployer's long haul truckdrivers could appropriate-ly be severed by the Petitioner from an establishedbroader production and maintenance unit I The Em-ployer and the Intervenor, in their requests for re-view, contend,inter aha,that he erred in limiting hisconsideration to the severance standards delineatedinKalamazoo,and they urged that in the light of allrelevant factors, underMallinckrodt Chemical Works,Uranium Division,162 NLRB 387 (1966), severance isinappropriate hereinWe agreeThe Employer is engaged in the manufacture andiThe Acting Regional Director took note of the contention made by theEmployer and the Intervenor that the Petitioner should be disqualified because of possible racial motivesin itsreason for being formed and its pres-ent employee composition, stating that such matters could not be raised atthatstageof the proceeding He added that he would not presuppose thatthe Petitioner, if certified, would engage in prohibited racial discriminationsale of chain wire and fittings at its Columbiana andBirmingham, Alabama, facilities Its long haul truck-ing department, which operates from warehouse fa-cilities in Birmingham, employs approximately 12long haul truckdrivers to drive vehicles leased fromWilco Truck Lines The drivers receive their load as-signments from a dispatcher at the warehouse andpick up their loads either there or at a staging area atWilco's locationUpon completion of a haul, theyleave their documents and the vehicles at the ware-houseWhen picking up their loaded vehicles at thewarehouse, the drivers check to see that the load isproperly secured, but do no loading or unloadingThey are under a separate supervisor who reports tothe distributionmanager Except for one instancewhen a driver whose license was suspended was reas-signed to plant work, there is no interchange betweendrivers and other employees The drivers are paid ona mileage basis with provision for layover and wait-ing time pay, they have the same fringe benefits asother employeesSince 1969, the Employer's truckdrivers have beenrepresented by the Intervenor as part of a certifiedunit described as "all production and maintenanceemployees and truckdrivers of the Employerin-cluding leadmen and shipping and receiving employ-ees" 2 Earlier, in 1965, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Teamsters, hadbeen certified as representative of a separate unit oftruckdrivers 3 but was unsuccessful in negotiating anagreement with the Employer In 1966, the Teamsterslost an election among the drivers, and was decerti-fied 4The Employer and the Intervenor have negotiatedtwo 3-year contracts covering the certified broadunit, the second of which expired on September 30,1975, prior to completion of negotiations for a newagreement Past contracts have included provisionsrelating to the special interests of the truckdrivers inthe long haul trucking department, and individualtruckdrivers have represented those interests on theIntervenor's negotiating committeesUnder thosecontracts, as indicated, drivers were paid on a mile-age basis and received payments for layover and/orwaiting time, they were provided the same fringebenefits as other unit employees Also, those con-tracts provided for departmental seniority However,in view of the absence of any black employees in thelong haul trucking department and the predomi-nance of black employees in other departments, theIntervenor in its negotiations for a new contract took2Case IO-RC-74583Case IO-RC-64014Case 10-RM-451224 NLRB No 42 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe position that a plantwide seniority system shouldbe provided so that qualified blacks with the greatestplantwide seniority could bid for truckdriver jobs asthey became available, and the Employer has agreedto such a provision The Employer asserts that thisagreement was in response to recent court cases find-ing that parties to collective-bargaining agreementshad perpetuated past discrimination against minorityemployees not hired in truckdriver jobs through theoperation of departmental seniority systems 5Despite the agreement on seniority, disagreementsremained on other issues, and, upon expiration of theprior contract, the Intervenor initiated a strike insupport of the demands On October 9, 1975, the Pe-titionerwas formed There was testimony that thetruckdrivers had met in May1975and decided to"go independent" but later decided to give the In-tervenor "a try again", also, that when the Petitionerwas formed the truckdrivers were aware of the agree-ment to implement plantwide seniorityUpon our review of the entire record, we are notpersuaded that the Employer's long haul truckdrivershave overriding separate special interests to warranttheir severance from the established broader unit, inthe circumstances and facts of this caseIt is true, and we note, that the drivers here in-volved devote most of their time to over-the-roaddriving duties, are under separate immediate supervi-sion, and do not interchange with employees workingin the warehouse and plant However, inMallinck-5CitingRodriguez v East Texas Motor Freight,505 F 2d 40 (C A 51974),Herrera v Yellow Freight Systems Inc505 F 2d 66 (C A 5 1974)Resendisv Lee Way Motor Freight Inc,505 F 2d 69 (C A 5 1974)Hairston vMcLean Trucking Company520 F 2d 226 (C A 6 1975)US vNavajo Freight Lines Inc525 F 2d 1318 (C A 9, 1975)rodt,the Board set forth a number of other factorswhich must be considered in determining whether ornot the history of bargaining precludes severanceWe think it is significant that in 1966, after a briefperiod of representation by the Teamsters, theEmployer's truckdrivers voted to decertify thatunion, thereby rejecting the separate representationthat had theretofore existed Also, until the currentnegotiations, there is no suggestion in the record thatthe truckdrivers have not heretofore been adequatelyrepresented by the Intervenor as part of a productionand maintenance unit or that the bargaining historyhas not been otherwise a satisfactory and stable oneAs to the indication of current discontent among thetruckdrivers which apparently led to the Petitioner'sformation and its filing of the instant petition, it isnot entirely clear whether the discontent was broughtabout by the agreement to implement plantwide se-niority, a change which may affect some of them ad-versely in the future, or by other bargaining positionstaken by the IntervenorWhatever the case, we donot deem this evidence of current dissatisfaction withthe Intervenor's representation of the truckdrivers tobe sufficient to support the Petitioner's severance re-quest at this timeAccordingly, we shall dismiss the petition herein 6ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed61n reaching our conclusion to deny severance herein we need not anddo not pass on the contention of the Employer that the actions of thetruckdrivers leading to the Petitioners formation and the filing of the instant petition were racially motivated